Citation Nr: 0814480	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1965 to November 
1972.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
in which the RO, inter alia, denied the veteran's claim for a 
higher rating for his service-connected residuals of a right 
knee injury.  In March 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2004, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2004.  The RO continued the denial of the claim for an 
increase in an April 2005 supplemental SOC (SSOC).

In August 2007, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include arranging for the veteran to 
undergo  VA orthopedic examination.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claim on appeal (as reflected in a January 2008 SSOC) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The residuals of the veteran's right knee injury consist 
of arthritis with pain and noncompensable limitation of 
flexion, but no ankylosis, instability, dislocated semilunar 
cartilage, or impairment of tibia and fibula, and there is no 
other evidence of significant functional loss.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 2003 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating 
for his service-connected right knee disability, what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to submit any further evidence in 
his possession that is relevant to the claim.  The veteran 
was provided notice of the criteria for higher ratings for 
his knee disability in the June 2004 SOC (which suffices for 
Dingess/Hartman).  An August 2007 letter informed the veteran 
how disability ratings and effective dates are assigned, and 
the type of evidence that impacts those determinations, also 
consistent with Dingess/Hartman.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the January 2008 
SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

Although the record does not include a single notice letter 
that reflects the specificity addressed in Vazquez-Flores, 
the Board finds that any such procedural defect does not 
constitute prejudicial error in this case because of the 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim. See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  The 
Board notes that, in the November 2003 letter, the RO listed 
examples of the types of medical and lay evidence that are 
relevant to establishing entitlement to increased 
compensation.  Read together with the June 2004 SOC, which 
included the pertinent rating criteria, and the August 2007 
letter, which explained how disability ratings are 
determined, it appears the general notice requirements of 
Vazquez-Flores have been satisfied.  To whatever extent such 
notice is deficient, the veteran's written statements and his 
representative's April 2008 written brief presentation 
reflect that they understood these requirements.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders, 487 
F.3d at 889.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; private medical records 
submitted as part of the veteran's file from the Social 
Security Administration (SSA); outpatient treatment records 
from VA's Upstate New York Health Care System in Buffalo and 
from a VA clinic in Rochester; and reports of VA 
examinations.  Also of record and considered in connection 
with this claim are various written statements provided by 
the veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

August 2002 VA x-rays of the right knee were interpreted as 
revealing suspicion of small knee joint effusion and 
prominent anterior superior patellar degenerative spur of the 
quadriceps tendon insertion.

An October 2002 VA orthopedic treatment record reflects that, 
on range of motion testing of the right knee,  flexion was to 
110 degrees and extension was to 0 degrees.  No instability 
in the knee was noted.  A suggestion of slight swelling was 
noted and some crepitant swelling.  Pain was noted with 
patellar movement.  Recent treatment consisted of 
conservative care, acetaminophen, and knee brace.  It was 
noted that the veteran continued to have rather significant 
right knee pain which was worse when he stood or walked for a 
long period of time.  The examiner's assessment was minimal 
degenerative changes of the right knee and low grade 
synovitis.  A Synvisc injection was administered into the 
right knee.

A December 2002 VA medical record indicates that the veteran 
complained of pain, swelling and locking of his right knee.  
It was noted that the veteran was obese and ambulated with a 
slight limp.  A probable torn meniscus in the right knee was 
assessed.  He took Ibuprofen whenever necessary for pain.

A February 2003 VA medical record notes that the veteran's 
pain in his right knee was 5 out of 10 and worse with 
weightbearing.  The knee did not lock or give out completely, 
but the veteran had a sensation that the knee wanted to give 
out.  He had difficulty descending stairs.  He related that 
his knee pain was anterior, diffusely, and sometimes more 
focal, medially.  His gait was slightly antalgic and favored 
the left and right lower extremity at times.  Examination of 
the right knee revealed no erythema, no edema, and it was not 
warm to touch.  Range of motion was 0 to 125 degrees with 
pain with extreme flexion anteriorly and medially.  
Impression was chondromalacia of the patella and probable 
osteoarthritis.  There was no evidence of a meniscal tear.  

May 2003 VA x-rays of both knees revealed significant 
narrowing of the left knee lateral joint space with 
associated osteophytic spuring and subchondral sclerosis.  No 
other abnormality was identified.

September 2003 VA medical records reflect the veteran's 
continued complaints of right knee pain despite a cortisone 
injection.  The veteran complained of increased pain with 
ambulation.  Range of motion of the right knee was recorded 
as extension to 0 degrees and flexion to 110 degrees.  The 
examiner assessed right knee pain and degenerative changes.  
A knee brace was reinstituted.  

A December 2003 VA orthopedic clinic medical record notes the 
veteran's third Synvisc injection and that he continued to 
have rather significant right knee pain.  There was no 
significant abnormality of color or deformity of the knee.  
Palpation of the right knee elicited no abnormality of 
temperature.  Some crepitance, tenderness and swelling were 
noted.  The examiner assessed osteoarthritis of the right 
knee.

On December 2003 VA examination, the veteran complained of 
daily pain, weakness, stiffness, and lack of endurance, but 
that the knee had not given way or locked.  He denied any 
surgeries and dislocations or use of a cane or brace.  He 
took Tylenol whenever necessary for his pain and had two 
cortisone shots in the past without any improvement.  On 
physical examination, flexion of the right knee was to 90 
degrees and extension was full, to 0 degrees.  The right knee 
fatigued after repetitive movements after about one and one-
half minutes.  The veteran could extend the knee against 
resistance, but that created discomfort over the medial 
aspect.  Moderate effusion in the right knee was noted and 
the patella was tender on palpation with some pain with 
movement.  There was medial joint line tenderness and 
tenderness over the medial collateral ligament.  The joints 
were intact when stressed with pain over the medial aspect.  
The VA examiner diagnosed a right knee disability with the 
veteran in obvious discomfort; the knee was fatigued after 
repetitive motions with increased pain and the veteran had an 
antalgic gait with walking.  

A March 2004 VA orthopedic clinic medical record indicates 
that the veteran decided against further Synvisc injections 
after he experienced a flushed feeling after his third 
injection the previous December.  He reported a slight 
improvement in extending his knee, but said that he still 
awoke at night with pain.  On passive range of motion, 
extension was to 0 degrees and flexion was 110 degrees.  On 
active range of motion , extension was to minus 20 degrees 
and flexion to 90 degrees.  Pain was noted to medial tibial 
plateau on palpation and no crepitus was appreciated.  

An April 2004 VA physical therapy note reflects that the 
veteran was referred to physical therapy for right knee pain.  
Range of motion of the right knee was recorded as to 0 
degrees on extension and to 100 degrees on active flexion; 
and to 0 degrees on extension and to 110 degrees on passive 
flexion.  The veteran reported moderate difficulty with 
ascending and descending stairs and severe difficulty with 
walking more than 100 feet before feeling discomfort and 
needing to sit down.  He had moderate difficulty with sitting 
more than 30 minutes.  He reported pain with extension of the 
right knee along the medial joint line.  X-rays of the right 
knee showed chondromalacia and some spurring.  It was noted 
that the veteran had severe difficulty ambulating because of 
knee and back pain.  The physical therapist assessed 
decreased functional activity secondary to possible meniscus 
involvement on the right and arthritis to the joint line and 
on the back of the patella.  Lateral translation of the right 
patella caused some clicking.  Ambulation with a straight 
cane decreased the amount of weight through the right lower 
extremity, though the veteran still displayed gait deviation.  
The therapist also had the veteran ambulate with a Rollator 
and the veteran was able to support more of his body weight 
through his upper extremity and decrease wightbearing through 
the lower extremity.  This provided a more normal gait 
pattern.  The veteran was issued a straight cane as a 
Rollator was not available.  

May 2004 VA physical therapy records indicate that the 
veteran undertook some physical therapy classes for his right 
knee.  Though his strength had not changed, the veteran was 
able to tolerate 10 pounds for knee flexion and extension 
without discomfort.  Swelling was still noted in the right 
knee.

The report of a May 2004 medical examination for SSA purposes 
notes a history of bilateral knee pain; knee extension to 0 
degrees bilaterally, knee flexion to 110 degrees bilaterally 
as well as bilateral patella grind and medial and lateral 
joint line tenderness of both knees; and a diagnosis of 
probable underlying significant bilateral knee 
osteoarthritis.

On January 2008 VA examination, the veteran complained of 
constant right knee pain, weakness, stiffness, swelling, 
heat, instability or giving way, and fatigability or lack of 
endurance.  He said that his knee was drained once a year.  
He reported buckling in his knee five times within the past 
year.  Flare ups of joint disease appeared to be precipitated 
by walking and he could not climb stairs during a flare-up.  
He was not taking any medications at this time.  The veteran 
reported pressure and pain in his right knee when going down 
stairs.  There were no episodes of dislocation or recurrent 
subluxation and no constitutional symptoms of inflammatory 
arthritis.  He told the examiner that before he retired, it 
was hard to work when he lifted things and because he was on 
his feet for long periods of time.  He needed to lose weight 
before knee replacement surgery.  

On physical examination, there was no swelling or erythema to 
the right knee and no effusion was noted.  Range of motion 
was recorded as flexion  to 110 degrees (out of 140 degrees), 
with pain throughout the entire range of motion, and 
extension to 0 degrees.  The examiner noted that pain began 
at minus 20 degrees to 0 degrees.  On repetition, the veteran 
maintained the above range of motion with some fatigue and 
increased pain.  He appeared to have good strength in the leg 
and could push against resistance, but had increased pain and 
felt pressure sensation over the anterior aspect of the knee.  
The veteran did not use a cane for ambulation, had a slow 
gait, and appeared to favor the right leg somewhat with 
slowed movement.  X-rays of right knee showed osteoarthritic 
changes most prominent in the medial joint space compartment 
with no evidence of fracture or dislocation.  

The examiner diagnosed osteoarthritis of the right knee.  He 
also noted that the veteran did not have excessive 
fatigability but did show increased fatigue with repetitive 
use.  There was no incoordination.  The veteran had a 
considerable amount of pain throughout the range of motion at 
minus 20 degrees to 0 degrees on leg extension.  The examiner 
noted that there was no additional loss of motion, weakened 
movement, excessive fatigabilty or incoordination during 
repetitive range of motion (although the veteran had 
increased pain), and there was no recurrent subluxation or 
lateral instability present.

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is undertaken with consideration of the possibility 
that a different rating may be warranted for different time 
periods. 

Historically, by rating action of April 1973, the RO granted 
service connection for residuals of a right knee injury, and 
assigned an initial 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, DC 5257 ( for rating subluxation or 
instability of the knee), effective November 15, 1972.  In 
November 2003, the veteran filed his current claim for an 
increased rating.

The  right knee is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Codes (DCs) 5299-5010, indicating a 
disability not listed in the rating scheduled that is 
evaluated, by analogy, o traumatic arthritis.  See 38 C.F.R. 
§§  4.20, 4.27.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, provides states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved-here,  DC 5260 (for limitation of flexion) and 5261 
(for limitation of extension); ankylosis of the knee is 
evaluated under DC 5256.  If the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, then a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under DC 5260, a rating of 10 percent requires limitation of 
flexion of the leg to 45 degrees.  A rating of 20 percent 
requires limitation of flexion to 30 degrees, and a rating of 
30 percent requires limitation of flexion to 15 degrees.

Under DC 5261, a rating of 10 percent requires limitation of 
extension of the leg to 10 degrees.  A rating of 20 percent 
requires limitation of extension to 15 degrees.  A rating of 
30 percent requires limitation of extension to 20 degrees.  A 
rating of 40 percent requires limitation of extension to 30 
degrees, and a rating of 50 percent requires limitation of 
extension to 45 degrees.

Standard range of right knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Considering the evidence in light of the above, the Board 
finds that the record presents no basis for a rating in 
excess of 10 percent for residuals of a right knee injury.

Collectively, the aforementioned medical evidence reflects 
that the veteran's right knee flexion has been limited, at 
most, to 90 degrees.  While, on a single occasion in  March 
2004, the veteran's passive range of motion was record as to 
minus 20, all other range of motion testing has revealed 
extension to 0 degrees, which is considered standard, or 
normal.  Clearly, these findings do not meet the criteria for 
even a minimum, compensable 10 percent rating for limited 
flexion or limited extension under Diagnostic Codes 5260 and 
5261 (which require flexion limited to 45 degrees and 
extension limited to 10 degrees, respectively).  

Given the  objective findings of slightly (albeit, 
noncompensable) right knee flexion, decreased strength, and 
tenderness, and the veteran's complaints of pain and 
stiffness, the RO appropriately assigned a 10 percent rating 
for residuals of a right knee injury, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (for rating 
arthritis).  However, no more than a 10 percent rating is 
assignable under Diagnostic Code 5003 for arthritis affecting 
a major joint.  Id. 

The record also provides no basis for assignment of a higher 
rating under any diagnostic code based on limitation of 
motion, even when functional loss due to pain is considered.  
For example, as indicated above, on January 2008 VA 
examination, right knee flexion was to 110 degrees and 
extension was to 0 degrees.  the examiner also noted that the 
veteran could perform full right knee extension, but from 
minus 20 degrees to 0 degrees with significant pain, and 
noted that the veteran's right knee range of motion test 
results showed some change after repetitive motion testing 
for pain, weakness, and fatigability.  Even considering these 
findings, there simply is no medical evidence that the 
veteran's pain, weakness, or fatigability is so disabling as 
to actually or effectively limit knee motion to such an 
extent as to warrant assignment of a higher rating under 
either Diagnostic Code 5260 or 5261. 

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the right 
knee.  Disabilities of the knee and leg are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; however, the 
majority of these diagnostic codes simply do not apply to the 
veteran's service-connected knee disability.  As it neither 
contended nor shown that the veteran's service-connected 
residuals of a right knee injury involves ankylosis, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, there is no basis for assignment of any higher 
rating under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 
or 5263.  See 38 C.F.R. § 4.71a. The veteran's right knee 
disability also is not shown  to involve symptoms that would 
warrant evaluating the disability under any other provision 
of VA's rating schedule.

For all the foregoing reasons, the claim for a higher rating 
for residuals of a right knee injury must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for residuals of a right 
knee injury is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


